Dore, J.
(concurring in part, dissenting in part) — I concur in the majority's resolution of the question of standing. I dissent to the majority's dismissal of the underlying action as moot.
Mootness
The basis of the underlying action in this appeal is whether government officials violate the first amendment to the United States Constitution and/or article 1, section 11 (amendment 34) of the Washington State Constitution when they assign prisoners to a nongovernmental work release program which requires religious activity, and when *618there is no alternative equivalent nonreligious work release program.
Boyles' original complaint sought prohibition of the County's use of a religiously oriented work release or the institution of an equivalent program without a mandatory worship requirement.
Subsequent to the hearing of the appeal, the County moved to dismiss the action as moot. The County contends that because an alternate work release program is offered, the issue is no longer of significance. Boyles, in turn, contends that the disparity between the in-jail alternative work release program and the religiously oriented work release program continues to represent an unconstitutional advancement of religion and an infringement of the free exercise of religion.
I agree that a substantial disparity between the two programs would represent an unconstitutional advancement of religion and an infringement of the free exercise of religion. However, because there were no findings of fact on the issue of equivalency, I would reverse and remand for trial consistent with this opinion.
The majority finds that because new facts are at issue concerning the equivalency of the alternate work release programs, the claim raised in the original appeal is moot and thus dismissal is appropriate.
It is evident, however, that Boyles desires to continue this action and has standing to do so. I find it inappropriate to require Boyles to file a new cause of action and await a new trial date. The issue of the constitutionality of the assignment to religiously oriented work release will be tested at that time. It is, therefore, clear that this matter is not moot.
This court should not forfeit its opportunity to provide the trial court with sufficient guidance to resolve this issue of continuing and substantial public interest.
In Citizens Coun. Against Crime v. Bjork, 84 Wn.2d 891, 895, 529 P.2d 1072 (1975), we stated:
*619While this court is reluctant to give advisory opinions, it has done so on extraordinary occasions, a notable example being Distilled Spirits Institute v. Kinnear, 80 Wn.2d 175, 492 P.2d 1012 (1972). We there said that where the question presented is one of great public interest and has been brought to the court's attention in an action wherein it is adequately briefed and argued, and where it appears that an opinion of the court would be beneficial to the public and to other branches of the government, it may exercise its discretion and render a "declaratory judgment" to resolve a question of constitutional interpretation.
Accord, Seattle v. State, 100 Wn.2d 232, 668 P.2d 1266 (1983).
The subject case is one of great public interest, has been adequately briefed, and involves constitutional issues. I, therefore, address the substantive issue involved.
Advancement of Religion
Boyles contends that the County's actions in this case amount to an unconstitutional advancement of religion and an infringement of the prisoners' free exercise of religion under both federal and state constitutions. Because Boyles is not arguing that her own free exercise rights are being infringed, her two contentions merge — governmental acts which coerce or encourage persons to attend religious services can be considered an advancement of a particular religion.
The County argues in turn that the law recognizes necessary limitations on prisoners' rights; that participation in work release is a privilege, not a right; that participation is voluntary and, therefore, does not interfere with the free exercise of religion; that the program is consistent with an accommodation of religion and does not represent an excessive entanglement in religion.
The state and federal constitutions prohibit government establishment and support of religion, at the same time recognizing a need to accommodate the individual's practice of religion.
*620Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof;
U.S. Const. amend. 1.
Absolute freedom of conscience in all matters of religious sentiment, belief and worship, shall be guaranteed . . . No public money or property shall be appropriated for or applied to any religious worship, exercise or instruction, or the support of any religious establishment: Provided, however, That this article shall not be so construed as to forbid the employment by the state of a chaplain for such of the state custodial, correctional and mental institutions as in the discretion of the legislature may seem justified.
Const. art. 1, § 11 (amend. 34).
This court has generally interpreted the state constitution more restrictively than the federal constitution. Compare, e.g., Everson v. Board of Educ., 330 U.S. 1, 91 L. Ed. 711, 67 S. Ct. 504, 168 A.L.R. 1392 (1947) (allowing state funding of transportation for parochial school students) with Visser v. Nooksack Vly. Sch. Dist. 506, 33 Wn.2d 699, 207 P.2d 198 (1949) (disallowing state funding of transportation for parochial school students). See also Witters v. Commission for the Blind, 102 Wn.2d 624, 689 P.2d 53 (1984).
The United States Supreme Court articulated its establish-clause test in Lemon v. Kurtzman, 403 U.S. 602, 29 L. Ed. 2d 745, 91 S. Ct. 2105, reh'g denied, 404 U.S. 876, 30 L. Ed. 2d 123, 92 S. Ct. 24 (1971). This test requires (1) a secular purpose, (2) a primary effect that neither advances nor inhibits religion, and (3) avoidance of excessive entanglement with religion. Lemon, at 612-13.
Of particular importance to this case is both the United States Supreme Court's and this court's emphasis on non-coercion. In this context, coercion includes even subtle pressure or encouragement. In one case, the United States Supreme Court found no evidence of coercion in allowing public school students to attend instruction outside the school during school hours. Zorach v. Clauson, 343 U.S. 306, 96 L. Ed. 954, 72 S. Ct. 679 (1952). The Court distin*621guished between a case in which "the force of the public school was used to promote that instruction" and the Zorach case which merely accommodates that instruction. Zorach, at 315.
In Perry v. School Dist. 81, 54 Wn.2d 886, 344 P.2d 1036 (1959), this court did not find any unconstitutional practice in excusing children from school to attend religious programs, but the court did find the distribution of sign-up cards and announcements by school personnel or religious representatives on school property violative of both article 1, section 11 (amendment 34) and article 9, section 4 of the state constitution. Perry, at 898.
Coercion is also recognized when a citizen must give up a publicly provided benefit in order to adhere to religious principles. See, e.g., Thomas v. Review Bd., 450 U.S. 707, 67 L. Ed. 2d 624, 101 S. Ct. 1425 (1981); Sherbert v. Verner, 374 U.S. 398, 10 L. Ed. 2d 965, 83 S. Ct. 1790 (1963). Both of these cases involve denial of state unemployment compensation for plaintiffs' failure to fulfill certain conditions. The Court found Sherbert's and Thomas' religious convictions were substantially burdened. In order to qualify for benefits, Sherbert would have had to work on Saturday contrary to her religious principles, and Thomas would have had to violate his conscience to produce weapons. Religious liberty may not be "infringed by the denial of or placing of conditions upon a benefit or privilege." Sherbert, at 404.
Although prisoners' rights may be limited in the interest of prison security and order, prisoners do not give up all First Amendment rights upon entering jail. See Procunier v. Martinez, 416 U.S. 396, 40 L. Ed. 2d 224, 94 S. Ct. 1800 (1974); Cruz v. Beto, 405 U.S. 319, 31 L. Ed. 2d 263, 92 S. Ct. 1079 (1972). In Procunier, the Court held that censorship of prisoners' mail requires a substantial government interest and the least intrusive method. Procunier, at 413-14. In Cruz, the Court held that a Buddhist prisoner could not be denied an opportunity to pursue his religion when prisoners of other faiths were allowed such opportunity. Cruz, at 322.
*622The federal court in Owens v. Kelley, 681 F.2d 1362 (11th Cir. 1982) made a determination particularly pertinent to the instant action. Owens reversed a summary judgment and remanded for a determination of whether a required probation course was religiously oriented.
While we intimate no position on the ultimate resolution of this issue it is clear that a condition of probation which requires the probationer to adopt religion or to adopt any particular religion would be unconstitutional.
(Citations omitted.) Owens, at 1365.
The principle arising from all of these decisions is the maintenance of strict neutrality in the accommodation of religion.
With the completion of the county jail facility and establishment of the in-jail work release program as an alternative to the religiously oriented Mission program, the question of strict neutrality (equivalence of the work release programs) becomes paramount.
In order for the available choice between the work release program in the jail and that in the Mission to pass constitutional muster, it must be shown that the two programs are comparable and equivalent.
Determination of the equivalency of the alternate work release programs is essential to a resolution of the question of a violation of the state and federal constitutional prohibitions against state establishment of religion or interference with an individual's right to the free exercise of religion.
In the event the Mission's work release program is determined to be far more desirable for an offender than is the new jail's work release program, the County is not maintaining the necessary governmental neutrality required by both state and federal constitutions.
I would remand to the trial court with instructions to determine the factual issue of "governmental neutrality" consistent with the rationale of this opinion.
Reconsideration denied February 15, 1985.